Citation Nr: 1727375	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  12-33 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left knee anterior cruciate ligament reconstruction with arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 


FINDINGS OF FACT

1.  The Veteran's left knee anterior cruciate ligament reconstruction is manifested by X-ray findings of arthritis and noncompensable limitation of flexion and extension.

2.  The Veteran's service-connected left knee disability includes slight instability.  

3.  The Veteran's service-connected left knee disability includes a history of a medial meniscus repair with frequent episodes of pain and locking as well as some effusion.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for left knee anterior cruciate ligament reconstruction with arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2016).

2.  The criteria for a separate initial 10 percent rating for left knee instability have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2014); 38 C.F.R.§ 4.71a, Diagnostic Code 5257 (2016).

3. The criteria for a separate initial 20 percent rating for the service-connected residuals of a medial meniscal repair have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2014); 38 C.F.R.§ 4.71a, Code 5258 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Background

In June 2006, the Veteran submitted an original application for VA compensation benefits, seeking service connection for a left knee disability.  In an attached statement, the Veteran indicated that he had injured his left knee in July 1988 playing football.  He indicated that, eventually, his knee became worse and he had to undergo surgery.  He indicated that prior to his surgery, he was told that he had severe cartilage damage.  

In support of his claim, the appellant identified private clinical records obtained by the RO which showed that in March 1998, the Veteran sustained a twisting injury to his left knee while playing basketball.  At that time, he denied prior injuries to the left knee.  An MRI was performed and showed an anterior cruciate ligament tear and medial meniscus tear.  In June 1998, he underwent left knee arthroscopy with ACL reconstruction and medial meniscus repair.  

In connection with his claim, the Veteran was afforded a VA examination in February 2007.  He reported a a history of having initially injured the left knee while playing football in 1988.  He recalled that at that time, he was told that he had stretched the ligament.  He reportedly received physical therapy at that time and got better.  The appellant indicated that he could not remember reinjuring his knee.  He underwent surgery in 1998 for a history of ACL tear and torn cartilage.  The appellant's current symptoms included pain in the left knee at a level of 5 if he stands for prolonged periods of time or does any excessive work out of the ordinary or during cold weather.  He described some stiffness and swelling if he stays on his left knee for long periods of time.  He reported that he has to wear a big brace if he does run or play any sports but after playing sports he reports that the knee swells up.  He denies instability or locking up of the knee.  He reported a grinding sensation in the knee and stated that he was told that he had arthritis.  The Veteran indicated that he worked as a correctional officer and had not missed work because of the knee problem.  Regarding daily activities, running and sports are very aggravating for the left knee.  He reported that it swells up afterwards and as such he tries to ride a bike and uses a brace when he rides the bike.  

On examination the Veteran exhibited a range of motion for flexion to 140 degrees and zero degrees of extension.  The Veteran complained of slight pain at extremes of flexion and extension.  Joint function was additionally limited by pain, fatigue and weakness secondary to repetitive use and flare-ups.  There was no instability of the left knee.  X-rays revealed no significant osseous articular or soft tissue abnormality.  Prior surgical change was noted with the interference screw appearing in place in the distal femur.  An additional screw is seen in the proximal tibial metaphysis.  Minimal patellar spurring was also noted.  The examiner also noted two well healed surgical incisional scars, one on the anterior aspect and one medially, measuring 6 inches in length and 3 inches in length, respectively.  Except for the history of some itching at times in the scars, the Veteran denied any other complaints or symptoms related to the scars.  They were nontender, not unstable, and there was no keloid formation.  

After examining the Veteran and reviewing the record, examiner diagnosed status post left knee surgery for anterior cruciate ligament reconstruction and medial meniscal repair in June 1998 with metallic screws and mild patellar spurring.  The examiner indicated that the functional loss due to pain and functional impairment is minimal to mild at the present time.  Joint function is additionally limited by pain, fatigue, and weakness secondary to repetitive use and flare ups.  During a flare-up, the examiner indicated that functional loss is estimated as mild to moderate.  

In a June 2011 letter, a private physician indicated that he had evaluated the Veteran for his left knee injury.  His symptoms included pain and swelling, particularly when he is walking or standing.  The Veteran wore a knee brace.  He exhibited well healed scars on the left knee.  There was approximately 1.5 centimeters of atrophy of the left thigh as opposed to the right.  Range of motion was from zero to 100 degrees.  There was very mild lateral instability of the left knee.  Anterior and posterior drawer tests were negative and the appellant's gait was normal.  The examiner indicated that the appellant's impairment was slight.  He indicated that "[t]he functional loss, relative to recurrent subluxation or lateral instability, is slight therefore 10 5257, 5260 limitation of flexion there is 0, 5261 limitation of extension there is 0.  He also indicated that there was effusion associated with movement.  

In an October 2011 rating decision, the RO granted service connection for left knee anterior and cruciate ligament reconstruction with arthritis and assigned an initial 10 percent rating, effective June 7, 2006, pursuant to Diagnostic Codes 5010 5261.  

In January 2012, the Veteran disagreed with the initial rating assigned by the RO, arguing that a higher rating was warranted in light of his symptoms.  In his December 2012 substantive appeal, the appellant reported that he experienced constant pain, frequent episodes of locking, had difficulty weight bearing, and had atrophy in his left leg.  

The Veteran again underwent a VA medical examination in August 2016.  The Veteran reported an increase in left knee pain, and the occurrence of flare-ups from walking and prolonged standing.  On examination the Veteran exhibited a range of motion from zero to 118 degrees.  With repetitive testing, range of motion decreased to zero to 110.  There was no medial or lateral collateral ligament instability, nor was there anterior or posterior cruciate ligament instability.   There was no reduction in muscle strength, no joint instability, no atrophy, and no ankylosis.  The examiner noted a history of a meniscal tear with frequent episodes of joint locking and joint pain.  There was no effusion.  The left knee exhibited two linear scars measuring 8.0 and 7.0 centimeters, respectively, that were neither painful nor unstable.  X-ray studies showed degenerative arthritis, previous ACL repair, and enthesophytes.  The examiner confirmed the diagnosis of left knee anterior cruciate-ligament reconstruction with arthritis.  With respect to functional impact, the examiner noted that as a result of the Veteran's left knee disability, he may experience left knee pain and discomfort with climbing stairs and with squatting.


Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2016).  The Court has emphasized that a claimant may not be compensated twice for the same symptomatology as such a result would overcompensate the claimant for the actual impairment of his earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994), 38 C.F.R. § 4.25 (2016).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2016).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45 (2016).  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2016).  Additionally, the Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2016).


Analysis

As set forth above, the RO has evaluated the Veteran's left knee disability as 10 percent disabling under the rating criteria pertaining to arthritis and limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010, 5260, 5261.  

Under those criteria, arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010 (2016).

Evaluations for limitation of flexion of a knee are assigned as follows:  flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2016).

Evaluations for limitation of knee extension are assigned as follows: extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2016).

Normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2016).

As noted above, repeated examination has shown that the Veteran's left knee motion is not limited to the extent necessary to meet the criteria for a compensable rating under either Diagnostic Code 5260, the code setting forth the criteria for limitation of flexion, or under Diagnostic Code 5261, the code setting forth the criteria for limitation of extension.

For example, at the VA medical examination in February 2007, range of motion testing showed flexion to 140 degrees, and extension to zero degrees.  At a July 2011 private medical examination, range of motion testing showed flexion to 100 degrees and extension to zero degrees.  At the most recent VA medical examination in August 2016, range of motion testing showed flexion was to 118 degrees with pain at 110 degrees, and extension to zero degrees.

These ranges of motion findings do not warrant a compensable rating under the criteria based on either limitation of extension or flexion, nor is there any other evidence of record documenting compensable limitation of motion.  38 C.F.R. § 4.71, Diagnostic Codes 5260, 5261. See VAOPGCPREC 9-2004, published at 69 Fed. Reg. 59,990 (Oct. 6, 2004).

Although compensable loss of flexion or extension has not been shown, the record contains X-ray evidence of degenerative arthritis.  In light of this evidence, and considering the objective evidence of painful left knee motion, the RO has assigned a 10 percent disability rating.  Hicks v. Brown, 8 Vet. App. 417 (1995); see also 38 C.F.R. § 4.59.

The Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent based on functional loss.  Although the Veteran experiences flare-ups of pain, some functional loss, and has been noted to have slight atrophy, the Board finds that there is insufficient evidence to show that these additional factors would restrict motion to such an extent that the criteria for a rating higher than 10 percent would be justified.  For example, at the most recent VA medical examination in August 2016, the examiner determined that there was no fatigability, lack of endurance, or gross incoordination.  In addition, although the June 2011 private physician letter noted the presence of atrophy, the most recent examination of the Veteran in August 2016 reported no evidence of atrophy.  The Board also notes, as will be discussed below, that the Veteran's symptomatology of frequent episodes of pain is contemplated in the rating under Diagnostic Code 5258, therefore, a higher rating based on functional loss would be pyramiding under 38 C.F.R. § 4.14.  In addition, during the period in question, there were no clinical findings of trophic changes, muscle weakness, or other pathology indicative of functional loss warranting a rating in excess of 10 percent based on limitation of motion.

Therefore, with consideration of the Veteran's reported pain and functional loss, the Board finds that a 10 percent rating is appropriate.  A rating in excess of 10 percent is not warranted, absent additional functional loss, supported by adequate pathology.

The Board, however, notes that the appellant's service-connected left knee disability exhibits additional symptoms not contemplated in the 10 percent rating assigned for arthritis and limitation of motion.  As set forth above, he has been shown to exhibit slight instability.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent rating is warranted for slight impairment of the knee due to recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate impairment of the knee due to recurrent subluxation or lateral instability.  A maximum 30 percent rating is warranted for severe impairment of the knee due to recurrent subluxation or lateral instability.

In this case, the Board finds that the Veteran's left knee demonstrates objective impairment due to slight instability to assign a 10 percent rating under Diagnostic Code 5257.  In reaching this decision, the Board has considered the June 2011 private physician letter, which reports that the Veteran has worn a left knee brace since surgery, and has mild lateral instability.  The Board has also considered the August 2016 VA examination report that indicated that there was no instability of the left knee.  The Board finds that both medical opinions are of equal probative value, in that both examiners based their opinions on an examination of the Veteran and review of his records.  The Board finds the evidence is in relative equipoise; therefore, all reasonable doubt will be resolved in the Veteran's favor.  The Board also notes that there have been no objective findings of a moderate or severe impairment to warrant a rating in excess of 10 percent under Diagnostic Code 5257.  

In addition, the Board notes that the appellant has a history of meniscal surgery and has complained of symptoms such as locking, pain, and effusion.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, a 20 percent rating is warranted for cartilage, semilunar, dislocated, with frequent episodes of "locking", pain, and effusion into the joint.  

The record on appeal does show that the Veteran's service-connected left knee disability exhibits additional symptomatology associated with his meniscal pathology, including significant joint pain, locking, and some effusion.  As set forth above, the record documents that the Veteran underwent surgery in 1998 for medial meniscus repair.  The June 2011 private physician letter reported evidence of effusion upon examination of the Veteran's left knee.  In addition, the record shows that, in August 2016, since the award of service connection for his left knee disability, the VA examiner noted that the Veteran's left knee symptoms included frequent episodes of joint locking and joint pain.  The appellant has also submitted statements describing significant pain and locking in his left knee.  In light of these additional symptoms, the Board finds that the evidence of record supports the assignment of a separate, initial 20 percent rating for left knee meniscal pathology pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5258.  This is the maximum rating available under this diagnostic code and no higher rating is available.

The Board notes that the record on appeal shows that the Veteran's service-connected left knee also includes scarring.  The evidence, however, indicates that such scaring is asymptomatic and does not otherwise meet the criteria for a separate compensable rating.  The Veteran does not contend otherwise.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.

In summary, the Board has considered the entire record, including the Veteran's reported symptomatology and the objective clinical evidence.  For the reasons set forth above, the Board finds that the current initial 10 percent rating assigned for left knee anterior cruciate ligament reconstruction with arthritis is appropriate and that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent under Diagnostic Codes 5010, 5261-5261. 

The Board also finds that the Veteran has met the criteria for a separate initial 10 percent rating for left knee instability under Diagnostic Code 5257, and a separate initial 20 percent rating for status post left knee meniscal repair under Diagnostic Code 5258.  The preponderance of the evidence is against the assignment of initial ratings in excess of those currently assigned.  To that extent, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for left knee anterior cruciate ligament reconstruction with arthritis is denied.

Entitlement to a separate initial 10 percent disability rating for left knee instability is granted; subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a separate initial 20 percent disability rating for residuals of medial meniscus repair is granted; subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


